EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Analysts International Corporation (the “Company”) on Form 10-Q for the period ended September 29, 2007 as filed with the Securities and Exchange Commission (the “Report”), the undersigned, Elmer N. Baldwin, Chief Executive Officer of the Company, and David J. Steichen, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 8, 2007 By: /s/ Elmer N. Baldwin Elmer N. Baldwin Chief Executive Officer Dated:November 8, 2007 By: /s/ David J. Steichen David J. Steichen Chief Financial Officer
